Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1 and 3-21 are pending. 

Allowable Subject Matter
Claims 11-21 are allowed.
 11. A method for rehydrating a production volume, the method comprising:
selecting a point in time in a metadata stream that corresponds to a restore point;
preparing a metadata volume by accessing the metadata stream and writing entries in the metadata stream to the metadata volume, wherein each entry includes an offset of an identifier of an object, wherein the identifier is written to a location in the metadata volume corresponding to the offset in the entry;
generating a production volume from the organized metadata volume and objects stored in a remote storage, wherein the objects in the remote storage corresponding to the identifiers stored in the organized metadata volume are written to corresponding offsets in the production volume.
12. The method of claim 11, further comprising preparing the metadata volume prior to moving data to the production volume.

13. The method of claim 11, wherein the production volume is only generated when a resulting replica volume based on the metadata stream and the objects stored in the remote storage is accessed like a regular volume, wherein the metadata volume prevents unnecessary reads with regard to data that will be overwritten.

14. The method of claim 11, further comprising starting the metadata volume from a tail end of the metadata stream and populating the metadata volume with identifiers at offsets that correspond to offsets in the production volume.
15. The method of claim 11, further comprising using an initialized production volume as the production volume, wherein the initialized production volume corresponds to a point in time just prior to an oldest entry in the metadata stream, wherein the oldest entry is the tail end of the metadata stream.
16. The method of claim 11, further comprising reading the metadata stream up to the selected point in time.
17.The method of claim 14, wherein, when generating the production volume includes using the identifier stored at the offset to retrieve an object from the remote storage.
18. A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising:
selecting a point in time in a metadata stream that corresponds to a restore point;
preparing a metadata volume by accessing the metadata stream and writing entries in the metadata stream to the metadata volume, wherein each entry includes an offset of an identifier of an object, wherein the identifier is written to a location in the metadata volume corresponding to the offset in the entry;
generating a production volume from the organized metadata volume and objects stored in a remote storage, wherein the objects in the remote storage corresponding to the identifiers stored in the organized metadata volume are written to corresponding offsets in the production volume.

19. The non-transitory storage medium of claim 18, further comprising preparing the metadata volume prior to moving data to the production volume.

20. The non-transitory storage medium of claim 18, wherein the production volume is only generated when a resulting replica volume based on the metadata stream and the objects stored in the remote storage is accessed like a regular volume, wherein the metadata volume prevents unnecessary reads with regard to data that will be overwritten.

21. The non-transitory storage medium of claim 18, further comprising:
starting the metadata volume from a tail end of the metadata stream and populating the metadata volume with identifiers at offsets that correspond to offsets in the production volume;
using an initialized production volume as the production volume, wherein the initialized production volume corresponds to a point in time just prior to an oldest entry in the metadata stream, wherein the oldest entry is the tail end of the metadata stream;
reading the metadata stream up to the selected point in time; and
when generating the production volume, using the identifier stored at the offset to retrieve an object from the remote storage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein the production data is continuously replicated without maintaining a replica volume in the remote storage.  There is insufficient antecedent basis for remote storage.   
Claims 3-10 do not correct the deficiencies of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiri (US 10,095,428) in view of Chandrasekharapuram (US 9,229,845), hereafter Pat ‘845 and further in view of Ahal (US 7,844,856).  
Regarding claim 1, Meiri discloses:
replicating transactions made to a production system to a storage bucket in a cloud, the transactions including writes to the production system;
Meiri col 9, lines 25-40, Described embodiments may provide live (seamless) migration of the entire tree from a source storage array (e.g., 102) to a target storage array (e.g., 112), where storage system 100 is not taken offline during the migration (e.g., the data and/or volumes do not become inaccessible to hosts 113 during the migration). 
Examiner Note:  See MPEP 717.02(b) II
Examiner Note: Ahal discloses writes (see below). 

Arguably, Meiri discloses storage in a cloud.  However, Pat’845 discloses:
Pat ‘845 col 7, lines 15-25 In FIG. 4, however, the data replicators write to a network storage system (e.g., a “cloud” storage system), in particular to a component called a test data repository. In an embodiment, the test data repository holds the data for later replays. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meiri to obtain above limitation based on the teachings of Pat ‘845 for the purpose of using a low-cost storage resource.  

generating a metadata stream associated with the transactions, wherein each entry in the metadata stream corresponds to a transaction stored in the storage bucket; 
Meiri discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Ahal discloses: 
Ahal col 9, lines 10-25:  Write transaction 200 is transmitted from source side DPA 112 to target side DPA 124. As shown in FIG. 2, DPA 124 records the write transaction 200 in four streams. A first stream, referred to as a DO stream, includes new data for writing in LU B. A second stream, referred to as a DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time, a write size, a beginning address in LU B for writing the new data in, and a pointer to the offset in the do stream where the corresponding data is located. Similarly, a third stream, referred to as an UNDO stream, includes old data that was overwritten in LU B; and a fourth stream, referred to as an UNDO METADATA, include an identifier, a date & time, a write size, a beginning address in LU B where data was to be overwritten, and a pointer to the offset in the undo stream where the corresponding old data is located.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meiri to obtain above limitation based on the teachings of Ahal for the purpose of transmitting a write transaction from source side DPA 112 to target side DPA 124.

storing the metadata stream in a metadata storage in the cloud, wherein the production data is continuously replicated without maintaining a replica volume in the remote storage.
	Meiri col 9, lines 25-40 Described embodiments may provide live (seamless) migration of the entire tree from a source storage array (e.g., 102) to a target storage array (e.g., 112), where storage system 100 is not taken offline during the migration (e.g., the data and/or volumes do not become inaccessible to hosts 113 during the migration). Further, described embodiments may migrate both source volumes and associated replicas (snapshots) without migrating the replicas (snapshots) as full volumes, which saves storage space on target site 112. For example, in some embodiments, for a full volume, all the data contents of the volume would be copied to the target. However, in some embodiments, data associated with a given replica (snapshot) may contain relatively few changes (or none at all) relative to data associated with a parent volume. Since a child (leaf) node may include only changed or modified data relative to an associated parent (internal) node, described embodiments may migrate replicas (snapshots) by copying only changed data for each replica.

Regarding claim 3, the combination of Meiri, Pat ‘845 and Ahal discloses wherein the transactions relate to one of files, objects, or blocks.
Meiri col 9, lines 25-40, Described embodiments may provide live (seamless) migration of the entire tree from a source storage array (e.g., 102) to a target storage array (e.g., 112), where storage system 100 is not taken offline during the migration (e.g., the data and/or volumes do not become inaccessible to hosts 113 during the migration). 

Regarding claim 4, the combination of Meiri, Pat ‘845 and Ahal discloses wherein each entry in the metadata stream includes an offset and an identifier.
Ahal col 9, lines 10-25:  Write transaction 200 is transmitted from source side DPA 112 to target side DPA 124. As shown in FIG. 2, DPA 124 records the write transaction 200 in four streams. A first stream, referred to as a DO stream, includes new data for writing in LU B. A second stream, referred to as a DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time, a write size, a beginning address in LU B for writing the new data in, and a pointer to the offset in the do stream where the corresponding data is located. Similarly, a third stream, referred to as an UNDO stream, includes old data that was overwritten in LU B; and a fourth stream, referred to as an UNDO METADATA, include an identifier, a date & time, a write size, a beginning address in LU B where data was to be overwritten, and a pointer to the offset in the undo stream where the corresponding old data is located.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meiri, Pat ‘845 and Ahal and further in view of Natanzon (US 9,535,801)  
Regarding claim 5, the combination of Meiri, Pat ‘845 and Ahal discloses the element of the claimed invention as noted but does not disclose wherein the offset refers to an offset in the production volume.
	Natanzan col 2, line 65, FIG. 12 is a simplified illustration of undo and DO data with offsets and a production volume, in accordance with an embodiment of the present disclosure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Meiri, Pat ‘845 and Ahal to obtain above limitation based on the teachings of Natanzon for the purpose of replicating the production volume.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meiri, Pat ‘845 and Ahal and further in view of Yang (US 8,706,727)
Regarding claim 6, the combination of Meiri, Pat ‘845 and Ahal discloses the elements of the claimed invention as noted but does not disclose further comprising consolidating the metadata stream in the metadata storage based on a consolidation interval.  However, Yang discloses:
	Yang claim 25. The storage device of claim 23, wherein the offset bitmap includes at least one bit indicating a length of the identified data candidate following compression.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Meiri, Pat ‘845 and Ahal to obtain above limitation based on the teachings of Yang for the purpose of compressing data to save storage space.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meiri, Pat ‘845 and Ahal and further in view of Berger (US 2016/0239234).
Regarding claim 7, the combination of Meiri, Pat ‘845 and Ahal discloses the elements of the claimed invention as noted but does not disclose wherein the metadata stream includes a sequence of input/output metadata and each entry represents one of the transactions and corresponds to an input/output.  However, Berger discloses:
	Berger [0046] In one embodiment, when an I/O request is received, the related metadata piece of the I/O request should be determined. This is done using a linear function which states the following: the offset of metadata in metadata stream is equal to the Input/output logical offset multiplied by the maximal metadata ratio, or in other words, [offset of metadata in metadata stream]=[IO logical offset]*[Maximal metadata ratio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Meiri, Pat ‘845 and Ahal to obtain above limitation based on the teachings of Berger for the purpose of determining related metadata piece of the I/O request.    

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meiri, Pat ‘845 and Ahal
Regarding claim 8, the combination of Meiri, Pat ‘845 and Ahal discloses further comprising capturing the transactions made to the production system and replicating the captured transaction.
Meiri col 9, lines 25-40, Described embodiments may provide live (seamless) migration of the entire tree from a source storage array (e.g., 102) to a target storage array (e.g., 112), where storage system 100 is not taken offline during the migration (e.g., the data and/or volumes do not become inaccessible to hosts 113 during the migration). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meiri, Pat ‘845 and Ahal and further in view of Douglis (US 8,712,963). 
Regarding claim 9, the combination of Meiri, Pat ‘845 and Ahal discloses the elements of the claimed invention as noted but does not disclose further comprising chunking data in the transactions into chunks, wherein the chunks are replicated to the storage bucket in the cloud in a stream that is separate from the metadata stream.  However, Douglis discloses:
	Douglis col 5, lines 25-40:  In response to a request to replicate or migrate data chunks from a first storage system (e.g., source storage system) having a first average chunk size to a second storage system (e.g., a target storage system) having a second average chunk size, chunk evaluation unit 105 is configured to evaluate the data chunks stored in the first storage system and to determine boundaries or chunk sizes of resized chunks. Such an evaluation may be performed on metadata (e.g., fingerprints) of the data chunks without using the actual content of the data chunks. The data chunks are then resized and the resized chunks are replicated or migrated to the second storage system. As a result, all data chunks stored in the second storage system have similar chunk sizes for efficient storage and/or performance, even though the first and second storage systems have different average chunk sizes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Meiri, Pat ‘845 and Ahal to obtain above limitation based on the teachings of Douglis for the purpose of replicating or migrating data chunks from a first storage system (e.g., source storage system) having a first average chunk size to a second storage system (e.g., a target storage system) having a second average chunk size.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meiri, Pat ‘845 and Ahal
Regarding claim 10, the combination of Meiri, Pat ‘845 and Ahal discloses non-transitory computer readable medium comprising instructions that, when executed, perform the method of claim 1.
Meiri, col 1, lines 45-55, Pat ‘845, col 11, lines 50-65, Ahal col 2, lines 10-25.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161